     Case 2:17-cv-04130 Document 59 Filed 04/30/20 Page 1 of 3 PageID #: 549



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


TERESA MILLER,

             Plaintiff,

v.                                         Civil Action No. 2:17-cv-04130

JUDGE PHILLIP D. GAUJOT, Monongalia County
Circuit Court Judge; MS. DECHRISTOPHER;
STEPHEN FITZ; LANCE KURTZA;
LESA REIDMAN/BARRET; EDMUND ROLLO;
WEST VIRGINIA PAROLE BOARD,

             Defendants.


                       MEMORANDUM OPINION AND ORDER


             The court received the Proposed Findings and

Recommendation (“PF&R”) of United States Magistrate Judge Dwane

L. Tinsley on February 5, 2020, which recommends that the court

dismiss this civil action pursuant to 28 U.S.C. § 1915(e)(2)(B)

for failure to state a claim upon which relief can be granted

and for seeking monetary relief from defendants who are immune

from such relief.       In particular, the PF&R recommends dismissal

because monetary damages are barred against all defendants under

Heck v. Humphrey, 512 U.S. 477 (1994), and against specific

defendants under the doctrines of judicial immunity,

prosecutorial immunity, and immunity under the Eleventh

Amendment to the United States Constitution.            The plaintiff,
  Case 2:17-cv-04130 Document 59 Filed 04/30/20 Page 2 of 3 PageID #: 550



Teresa Miller, filed in writing that which she termed as

objections to the PF&R on February 19, 2020.


            The court reviews de novo those portions of a

Magistrate Judge’s PF&R to which “specific written objections”

are timely filed.    28 U.S.C. § 636(b)(1); Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).            A

plaintiff waives the right to full district court review of the

PF&R when she fails to file “specific written objections.”

Diamond, 416 F.3d at 316.     Indeed, a failure to object allows

the court to adopt the PF&R in its entirety.         Solis v. Malkani,

638 F.3d 269, 274 (4th Cir. 2011).


            The plaintiff’s written objections merely recount part

of the procedural history of the case and cite legal standards

for Federal Rules of Civil Procedure that are not at issue in

the case.   The plaintiff fails to allege any specific objections

or to identify any portions of the PF&R to which she objects.

Based on the failure to provide specific written objections to

the PF&R, the court adopts the findings and recommendation.


            Accordingly, it is ORDERED that the findings made in

the PF&R be, and they hereby are, adopted by the court and

incorporated herein.    It is further ORDERED that this action be,

and it hereby is, dismissed and removed from the docket of the

court.


                                    2
  Case 2:17-cv-04130 Document 59 Filed 04/30/20 Page 3 of 3 PageID #: 551



          The Clerk is directed to transmit copies of this

memorandum opinion and order to the plaintiff, all counsel of

record, and the United States Magistrate Judge.


                                        ENTER: April 30, 2020




                                    3
